DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/486,910 application filed August 19, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5, and 7 are pending and have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend line 2 of claim 1 as follows:
“residuals originating from [[the]] a refinery of crude oil, wherein…”

Please amend lines 3-5 of claim 7 as follows:
“liquid agent is added to the agitated vessel, which can transition into the gaseous phase in order to reduce the partial pressure of other gaseous components present in the agitated vessel.”

The following is an examiner’s statement of reasons for allowance:  One of the nearest art references appears to be Fleury et al (DE 102014116757), which is equivalent to US 2019/0093022 A1 and discloses “a method of processing and/or recovering and/or reutilizing residues, especially from refinery processes, comprising a base substance, especially with hydrocarbon, for example kerosene, and oil, and also metallic residues.  There are a multitude of industrial processes and process steps which give rise to residues consisting, for example, of hydrocarbons, oil and metals…The most significant sources for residues with hydrocarbons are, for example, crude oil refining processes. These include atmospheric distillation, distillation under reduced pressure…” [paragraphs 0001-0003].  Fleury et al further discloses “[i]t is an object of the present invention to provide a method…by which refinery residues comprising kerosene, oil, asphaltenes and metals in particular can be processed in an effective and economic manner.  The object is achieved by introducing the residues into a first reactor in which the solvent is and/or the volatile constituents are evaporated…The reactors used are preferably mixing kneaders” [paragraphs 0008-0009 & 0012], specifically, single shaft mixing kneaders.  The temperature in said mixing kneader may be 50-195o C [paragraph 0041].  Fleury et al is not prior art because said reference falls under the exception of 35 U.S.C. 102(b).  The Written Opinion of the International Searching Authority cites Kesler (US 2008/0173531 A1) as relevant prior art.  However, as noted in the Opinion, Kesler fails to teach the recited pressure and temperature.  In addition, Kesler fails to teach a vacuum residual obtained from a serial distillation step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
January 13, 2022